

117 HR 2809 IH: Natural Disaster Recovery Program Act of 2021
U.S. House of Representatives
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2809IN THE HOUSE OF REPRESENTATIVESApril 22, 2021Mr. Rouzer (for himself and Mr. Graves of Louisiana) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo authorize the President to provide disaster assistance to States and Indian Tribes under a major disaster recovery program, and for other purposes.1.Short titleThis Act may be cited as the Natural Disaster Recovery Program Act of 2021.2.Natural Disaster Recovery ProgramThe Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended by adding at the end of title IV the following:431.Natural Disaster Recovery Program(a)Authority; useThe President may provide assistance under this section to States and Indian Tribes for unmet need, including necessary expenses for activities related to disaster relief, resiliency, long-term recovery, restoration of infrastructure and housing, mitigation, and economic revitalization after a major disaster is declared under section 401.(b)Coordination of disaster benefits and data with other federal agencies(1)In generalThe President shall coordinate with other agencies to obtain data on recovery needs and unmet need, including the Administrator of the Small Business Administration and other agencies when necessary regarding disaster benefits. Not later than 90 days after a major disaster is declared, the President shall make publicly available all data collected, possessed, or analyzed during the course of a disaster recovery for which assistance is provided under this section, including—(A)all data on damage caused by the disaster;(B)information on how any Federal assistance provided in connection with the disaster is expended; (C)information regarding the effect of the disaster on education, transportation capabilities and dependence, housing needs, health care capacity, and displacement of persons; and(D)the extent of the unmet need.(2)Protection of personally identifiable informationIn carrying out this subsection, the President and the grantee shall take such actions as may be necessary to ensure that personally identifiable information regarding recipients of assistance provided under this section is not made publicly available by any agency with which information is shared pursuant to this subsection.(c)Use of funds(1)Administrative costs(A)In generalA State or Indian Tribe receiving a grant under this section may use not more than 13 percent of the amount of grant funds received, or within such other percentage as may be established pursuant to subparagraph (B), for administrative costs, including costs related to audits, reviews, oversight, evaluation, and investigations. (B)Discretion to establish sliding scaleThe President may establish a series of percentage limitations on the amount of grant funds received that may be used by a grantee for administrative costs, but only if—(i)such percentage limitations are based on the amount of grant funds received by a grantee; and(ii)such series provides that the percentage that may be used is lower for grantees receiving a greater amount of grant funds and such percentage that may be used is higher for grantees receiving a lesser amount of grant funds.(2)Capacity buildingFrom funds made available for use under this section, the President shall provide necessary technical assistance to grantees to ensure grantees are compliant with Federal law, and capacity building and technical assistance, including assistance regarding contracting and procurement processes, including providing solicitation and contractual templates that conform to Federal requirements for use by grantees.(d)Allocation, process, and procedures; coordination(1)Allocation(A)In generalThe President shall allocate funds under this section proportionally to grantees based on their level of unmet need as determined pursuant to subsection (b).(B)Grantee use of fundsEach grantee, not the President, shall be responsible for determining how funds provided under this section are prioritized and spent and a grantee shall not be required to provide an action or spending plan before or after funds are allocated, except that the grantee shall use a portion of these funds for cleaning and removing debris from rivers, creeks, streams, and ditches.(C)LimitationNotwithstanding section 312, a loan shall not be considered a duplication of benefits or otherwise impact the level of unmet need under this section. (2)Grantee processes and procedures(A)Initial grant fundsInitially, grantees shall be awarded 50 percent of their total allocation under paragraph (1). After expenditure of such amount, a grantee shall submit a report, detailing how such grant funds were spent, to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate. Such report shall include a certification from the State Auditor that none of the funds were wasted or used inappropriately.(B)Congressional approval(i)ApprovalNot later than 60 days after receipt of the report under subparagraph (A), Congress shall approve or disapprove the report. If the report is approved, or if 60 days has lapsed and Congress has not commented on the report, the remaining 50 percent of the allocation under paragraph (1) shall be released to the grantee.(ii)DisapprovalIf Congress disapproves the report, the grantee shall work with Congress to address any and all concerns regarding how the initial 50 percent of the grant money was expended. Once these concerns are resolved, the remaining funds shall be released to the grantee.(iii)Fraud or abuseIf Congress determines that a grantee committed fraud or abuse, Congress shall require the President to recover all funds provided to the grantee under this section. Any amount recovered under this clause shall be redistributed to other grantees with approved reports pursuant to clause (i).(3)RequirementsEach State and Indian Tribe that receives funds under this section shall establish or adhere to existing guidelines for procurement processes and procedures and require that subgrantees—(A)provide for full and open competition and require cost or price analysis;(B)specify methods of procurement and their applicability, but not allow cost-plus-a-percentage-of cost or percentage-of-construction-cost methods of procurement;(C)include standards of conduct governing employees engaged in the award or administration of contracts; and(D)ensure that all purchase orders and contracts include any clauses required by Federal statute, Executive order, or implementing regulation.(e)Environmental reviewRecipients of funds received under this section that use funds to supplement funds provided under section 402, 403, 404, 406, 407, 408(c)(4), 428, or 502 may adopt, without review or public comment, any environmental review, approval, or permit performed by a Federal agency.(f)Best practicesThe President shall identify best practices for grantees on issues including developing action plans, establishing financial controls, building grantee technical and administrative capacity, procurement, and use of grant funds as local match for other sources of Federal funding. Not later than 1 year after the date of enactment of this section, the President shall publish a compilation of such identified best practices and share with all relevant grantees to facilitate a more efficient and effective disaster recovery process.(g)Natural disaster recovery reserve fund(1)In generalThere is established in the Treasury of the United States an account to be known as the Natural Disaster Recovery Reserve Fund (in this section referred to as the Fund).(2)AmountsThe Fund shall consist of any amounts appropriated to or deposited into the Fund, including amounts deposited into the Fund pursuant to paragraph (4).(3)Use of fundsAmounts in the Fund shall be available, pursuant to a declaration of a major disaster, only for providing technical assistance and capacity building in connection with subsection (c)(4) for grantees that have been allocated assistance under this section in connection with such disaster to facilitate planning and increase capacity to administer assistance under this section.(4)Unused amountsIf any amounts made available for assistance under this section to grantees remain unexpended on the earlier of—(A)the date that the grantee of such amounts notifies the President that the grantee has completed all activities; or(B)except as provided in paragraph (5), the expiration of the 6-year period beginning when the President obligates such amounts to the grantee, the President shall transfer such unexpended amounts to the Secretary of the Treasury for deposit into the Fund, except that the President may permit the grantee to retain amounts needed to close out the grant.(5)Extension of period for use of fundsThe period under paragraph (4)(B) may be extended by not more than 4 years if, before the expiration of such 6-year period, the President waives this requirement and submits a written justification for such waiver to the Committees on Appropriations of the House of Representatives and the Senate that specifies the period of such extension.(h)Waiver authorityUntil such time as the President issues regulations to implement this section, the President may—(1)waive notice and comment rulemaking, if the President determines the waiver is necessary to expeditiously implement the provisions of this section; and(2)carry out the grant program under this section as a pilot program.(i)DefinitionsFor purposes of this section, the following terms shall apply:(1)State auditorThe term State auditor means the individual selected by each State or the Chief Executive to submit information pursuant to subsection (c)(3) and a certification in accordance with subsection (d)(2)(A).(2)Unmet needThe term unmet need means any unresourced item, support, or assistance that has been assessed and verified as necessary for a survivor to recover from a major disaster, including food, clothing, shelter, first aid, emotional and spiritual care, household items, home repair, or rebuilding..